Title: To George Washington from Ensign Samuel Stoughton, Jr., 9 October 1775
From: Stoughton, Samuel Jr.
To: Washington, George


Windsor, Conn. 9 October 1775. Requests discharge from the service. “I having Obtained a Furlough from Genl Ward Baring Date the 9th Day of September last for leave of Absence from the Continental Army for fifteen Days then Next Ensuing . . . which Said time is Already Expired, and finding the Situation of my Family to be Such On Acct of the Camp Disorder which hath & Still Does prove Verry Mortal, and Great Numbers have Dyed of the Same, and there being Great Numbers of the Inhabitants Dangeriously Sick in this place, and finding my Self in a relaxed State of Health therefore it is not Probable that I Should be Any way Serviceable in the Continental Army this present Campaign if I Should Join it.”
